REINHARDT, Circuit Judge,
dissenting:
I dissent. I would invalidate the Clark County licensing regulation on constitutional grounds.
The regulation makes it unlawful to operate an escort bureau without a license or to work as an escort unless employed by a licensed bureau. Clark County Code (CCC) §§ 8.32.040, 8.32.050 (1985). However, licenses are not issued automatically. Rather, the licensing officials are granted broad discretion to deny, suspend, and revoke licenses. Id. §§ 8.32.080(I-J), 8.32.140. For example, the licensing board can deny an application if the applicant is not a person “of good character, honesty and integrity,” id. § 8.32.080(I)(1), or if the applicant or his or her source of financing is not “suitable,” id. §§ 8.32.080(J)(1), 8.32.080(I)(3). The regulation defines “escort” as anyone “who is held out to the public to be available for hire” and who, for monetary consideration, “consort[s] with, or accompanies ... another or others to or about social affairs, entertainments or places of amusement or within any place of public resort or within *1199any private quarters.” Id. § 8.32.060(A).1
I believe that the licensing scheme, because it is targeted directly at people’s ability to associate with one another, regulates constitutional freedom of association and should therefore be carefully scrutinized. Applying traditional first amendment principles, I conclude that the regulation is vague and overbroad and does not constitute the least restrictive means of promoting the county’s interests.
I. APPLICABILITY OF THE FIRST AMENDMENT
It is well established that freedom of association is an “inseparable aspect” of the freedom of speech protected by the first amendment and the liberty protected by the due process clause of the fourteenth amendment. See NAACP v. Alabama ex rel. Patterson, 357 U.S. 449, 460, 78 S.Ct. 1163, 1171, 2 L.Ed.2d 1488 (1958). Moreover, “it is immaterial whether the beliefs sought to be advanced by association pertain to political, economic, religious or cultural matters.” Id. The protection of the Constitution extends to association for social as well as political ends. See, e.g., Coates v. City of Cincinnati, 402 U.S. 611, 615, 91 S.Ct. 1686, 1689, 29 L.Ed.2d 214 (1971) (referring to “the right of the people to gather in public places for social or political purposes”).
The Supreme Court has said that constitutionally protected freedom of association has two categories. Roberts v. United States Jaycees, 468 U.S. 609, 617-18, 104 S.Ct. 3244, 3249-50, 82 L.Ed.2d 462 (1984). The first is “freedom of intimate association,” which is coextensive with the right of privacy. Id. at 618, 104 S.Ct. at 3250; see Fleisher v. City of Signal Hill, 829 F.2d 1491, 1499-1500 (9th Cir.1987). The second is “freedom of expressive association,” which is implicit in the first amendment’s guarantees. Jaycees, 468 U.S. at 618, 622, 104 S.Ct. at 3252.
It is in its construction of Jaycees that the majority makes its principal error. The majority bases its analysis of IDK’s constitutional rights on the views expressed by Justice O’Connor in her concurring opinion. In that opinion, Justice O’Connor argued that association should lose its first amendment protection if it is primarily commercial in nature. See Jaycees, 468 U.S. at 635, 104 S.Ct. at 3259 (O’Connor, J., concurring in part and concurring in the judgment); majority at 1193. The majority applies Justice O’Connor’s test to the escort services and concludes that “the escort services are primarily commercial enterprises, and their activities are not predominately of the type protected by the first amendment.” Majority at 1195.
Contrary to the majority’s assumption, the Supreme Court has never adopted the primarily expressive/primarily commercial distinction; nor has the Court ever said that an association must be primarily expressive in order to be constitutionally protected. However appealing this approach may seem at first blush, it is not the route the Court took in Jaycees and it is not one we should take here.
Justice O’Connor acknowledged the difficulties inherent in her proposed standard, see Jaycees, 468 U.S. at 635-37,104 S.Ct. at 3259-60 (O’Connor, J., concurring in part and concurring in the judgment), and her discussion only serves to highlight the dangers of her analysis. She seems to look to the purpose of the activity in question, distinguishing for example between “[l]aw-yering to advance social goals” and “[law-yering] for commercial ends.” Id. at 636-37, 104 S.Ct. at 3259-60. But her focus on motive bears no relation to the goals the first amendment is designed to serve, and her dichotomy between expressive activity *1200and commercial activity is, in my view, a false one. Many of the activities we consider at the heart of the first amendment are undertaken for purely commercial ends, but that fact is not dispositive in the constitutional analysis. Where activity is protected by the first amendment, the fact that it also has a commercial aspect does not and should not deprive the activity of its usual protection or reduce the degree of scrutiny required. See First National Bank of Boston v. Bellotti, 435 U.S. 765, 786 n. 23, 98 S.Ct. 1407, 1421 n. 23, 55 L.Ed.2d 707 (1978); New York Times Co. v. Sullivan, 376 U.S. 254, 265-66, 84 S.Ct. 710, 718, 11 L.Ed.2d 686 (1964). The fact that IDE’s judgment — like that of the New York Times or of Playboy magazine — is “tempered by commercial considerations” does not affect its first amendment rights or those of the escorts or their patrons. See Preferred Communications, Inc. v. City of Los Angeles, 754 F.2d 1396, 1410 n. 10 (9th Cir.1985). To analyze the issue in terms of the expressive/commercial dichotomy thus invites the placing of serious limitations on heretofore protected first amendment rights.
Theater owners, booksellers, and concert promoters provide products to the public in exchange for monetary compensation. They are protected by the first amendment because the materials or activities they make available are protected. See Interstate Circuit, Inc. v. City of Dallas, 390 U.S. 676, 88 S.Ct. 1298, 20 L.Ed.2d 225 (1968); Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 83 S.Ct. 631, 9 L.Ed.2d 584 (1963); Preferred Communications, Inc. v. City of Los Angeles, 754 F.2d 1396 (9th Cir.1985); Cinevision Corp. v. City of Burbank, 745 F.2d 560 (9th Cir.1984), cert. denied, 471 U.S. 1054, 105 S.Ct. 2115, 85 L.Ed.2d 480 (1985). The fact that they are commercial operators is of no constitutional significance.2 IDK acts to facilitate association between individuals. To the extent that association is constitutionally protected, the first amendment applies to IDK (as well as to the escorts and their patrons), despite the fact that IDK operates for commercial ends.3
It may be that the majority is confusing the category of those who have a commercial interest in protected activity with the category of “commercial speech.” See Metromedia, Inc. v. City of San Diego, 453 U.S. 490, 504 n. 11, 101 S.Ct. 2882, 2890-91 n. 11, 69 L.Ed.2d 800 (1981). But the commercial speech that the Supreme Court has held deserving of a lesser degree of first amendment protection is not speech that is bought and sold; rather, it is speech that “does ‘no more than propose a commercial transaction.’ ” Posadas de Puerto Rico Associates v. Tourism Co. of Puerto Rico, 478 U.S. 328, 106 S.Ct. 2968, 2976, 92 L.Ed.2d 266 (1986) (quoting Virginia State Board of Pharmacy v. Virginia Citizens Consumer Council, 425 U.S. 748, 762, 96 S.Ct. 1817, 1825, 48 L.Ed.2d 346 (1976)). The primary example is pure commercial advertising. See, e.g., Bates v. State Bar of Arizona, 433 U.S. 350, 97 S.Ct. 2691, 53 L.Ed.2d 810 (1977) (advertising by attorneys); Virginia State Board of Pharmacy v. Virginia Citizens Consumer Council, 425 U.S. 748, 96 S.Ct. 1817, 48 L.Ed.2d 346 (1976) (advertising by pharmacists). The commercial speech cases that the majority *1201cites simply have no bearing on this case. See Chase v. Davelaar, 645 F.2d 735, 738 (9th Cir.1981) (like books, newspapers, and movies, topless dancing is not commercial speech even though it is “a form of expression presented for pecuniary gain”).4
While I believe that the escort-patron relationship is protected by the first amendment by virtue of the right of expressive association, I also believe that it is constitutionally protected because it involves important elements of both expressive and intimate association. In prior cases, the Supreme Court has found that protected associations fell into one or the other category. See Jaycees, 468 U.S. at 618-20, 104 S.Ct. at 3249-51; see also Board of Directors of Rotary International v. Rotary Club of Duarte, — U.S. -, 107 S.Ct. 1940, 95 L.Ed.2d 474 (1987). I do not believe, however, that the Court intended to exclude from constitutional protection associations that combine elements from both categories. Relationships between people may be intensely personal without rising to the level of the “deep attachments and commitments to the necessarily few other individuals with whom one shares ... distinctively personal aspects of one’s life.” Jaycees, 468 U.S. at 620, 104 S.Ct. at 3250. Those same relationships may also give rise to first amendment concerns, in that they help formulate individuals’ political, religious, and cultural identities, without being directed explicitly or exclusively toward first amendment ends. Associations between two individuals often involve both a personal or intimate aspect and the exchange of views and ideas. It would make little sense to exclude such associations from constitutional protection simply because they do not fall clearly into either the intimate or the expressive category. The right of two individuals to choose to associate together for reasons short of marriage is, I believe, deserving of full constitutional protection. Nevertheless, for purposes of the remainder of the dissent, I will rely exclusively on the expressive association category.5
II. FAILURE TO MEET FIRST AMENDMENT STANDARDS
The Clark County regulation is not a routine business licensing provision. Under a routine licensing scheme, the escort services might be required to submit certain information and perhaps pay a fee, and would then receive licenses automatically. Such licensing requirements have been upheld even where they apply to first amendment activities. For example, we recently upheld an ordinance that required erotic dancers and operators of erotic dance studios to obtain licenses. Kev, Inc. v. Kitsap County, 793 F.2d 1053 (9th Cir.1986). Under that ordinance, applicants were required to submit certain information, but they then received licenses automatically; the county had no discretion to refuse to issue the licenses. Id. at 1060. We noted that “there is no suggestion that the licenses ... would be difficult to obtain or would for some other reason discourage” protected expression. Id. We therefore treated the licensing requirement as a time, place, and manner regulation; such regulations are permissible “ ‘so long as they are designed to serve a substantial governmental interest and do not unreasonably limit alternative avenues of communication.’ ” Id. at 1058 (quoting City of Renton v. Playtime Theatres, Inc., 475 U.S. 41, 47, 106 S.Ct. 925, 928, 89 L.Ed.2d 29 (1986)).6
*1202The Clark County regulation imposes a significantly greater restriction on the exercise of first amendment rights than did the ordinance we upheld in Kev. Clark County puts the burden on the applicant to prove that he or she is deserving of a license, and gives the licensing officials broad discretion to grant or withhold permission to associate based on a number of subjective factors. Thus the licensing scheme is not simply a restriction on the time, place, and manner in which the escort services do business. To the contrary, the escort services cannot do business at all unless the state, in the exercise of its discretion, allows them to do so. Although the regulation does not ban protected activity outright, it clearly “inhibits the ability or the inclination to engage” in such activity. Kev, 793 F.2d at 1060.
Accordingly, the Clark County regulation must meet stricter standards than the regulations at issue in Kev and in the zoning cases. Restrictions on the right of expressive association (other than time, place, and manner restrictions) are impermissible unless inter alia they are drawn narrowly and with specificity and constitute the least restrictive means of advancing the state’s interests. The Clark County licensing scheme meets none of these requirements.
A. Arbitrary and Discriminatory Enforcement
A discretionary licensing provision, under which the licensing authority decides whether protected activity may or may not be carried on, raises the danger of arbitrary and discriminatory enforcement. See Grayned v. City of Rockford, 408 U.S. 104, 108-09, 92 S.Ct. 2294, 2298-99, 33 L.Ed.2d 222 (1972). For this reason, such a provision must inter alia meet a very high standard of specificity. Where a first amendment right is implicated, as it is here, we must ensure that the regulation under challenge has been carefully drafted and that it provides adequate standards to guide law enforcement. Kolender v. Lawson, 461 U.S. 352, 357-58, 103 S.Ct. 1855, 1858, 75 L.Ed.2d 903 (1983).7
In several cases, the Supreme Court has overturned ordinances that required licenses or permits for the exercise of first amendment rights because of the danger of arbitrary enforcement. For example, in Shuttlesworth v. City of Birmingham, 394 U.S. 147, 89 S.Ct. 935, 22 L.Ed.2d 162 (1969), the Court reversed a conviction under a local ordinance requiring a permit for any parade, procession, or public demonstration and giving city officials broad discretion to grant or withhold such permits. The Court held that “a law subjecting the exercise of First Amendment freedoms to the prior restraint of a license, without narrow, objective, and definite standards to guide the licensing authority, is unconstitutional.” Id. at 150-51, 89 S.Ct. at 938 (footnote omitted); see also Staub v. City of Baxley, 355 U.S. 313, 78 S.Ct. 277, 2 L.Ed.2d 302 (1958) (reversing conviction under city ordinance requiring permit to solicit membership for any organization or union that collected dues); Schneider v. New Jersey, 308 U.S. 147, 60 S.Ct. 146, 84 L.Ed. 155 (1939) (reversing conviction under city ordinance requiring permit to canvass or distribute handbills).
The Clark County regulation fails to meet the standard of specificity that the first amendment demands. It requires that licenses be obtained for the exercise of associational rights, yet it allows the licensing officials to deny, suspend, and revoke licenses on subjective and indefinite grounds. For example, the licensing board may deny any application if the applicant is not a person “of good character, honesty and integrity,” CCC § 8.32.080(I)(1); if the applicant’s prior activities, reputation, habits, or associations “pose a threat to the *1203public interest of the county,” id. § 8.32.080(I)(2); if the escort service’s source of financing is not “suitable,” id. § 8.32.080(J)(1); if “unsuitable persons” are or will be involved in the escort service’s day-to-day operations or have a financial interest in the service, id. §§ 8.32.-080(J)(9-10); if the applicant is not “[i]n all other respects qualified to be licensed” or is not “found suitable consistently with the declared policy of this chapter,” id. § 8.32.080(I)(3); or for “any cause deemed reasonable,” id. § 8.32.080(J)(11). A license may also be suspended or revoked if the licensee or any of its partners, managers, or employees has “[conducted or maintained the business in a manner contrary to the peace, safety, general welfare or morals of the community.” Id. § 8.32.140(j).
Such criteria are acceptable where the activity being licensed is not constitutionally protected. See, e.g., Jacobson v. Hannifin, 627 F.2d 177 (9th Cir.1980) (upholding Nevada gaming statute granting Gaming Commission wide discretion in licensing). Here, however, the regulation vests in the licensing board the discretion to allow or disallow protected association. In the present context, the use of words like “suitable,” “threat to the public interest,” and “morals of the community” raises the possibility that the licensing officials will enforce the law arbitrarily or in such a way as to require others to “comport themselves according to the life style deemed appropriate” by those in authority. Papa-christou v. City of Jacksonville, 405 U.S. 156, 170, 92 S.Ct. 839, 847, 31 L.Ed.2d 110 (1972) (overturning vagrancy ordinance on vagueness grounds); see Coates, 402 U.S. at 616, 91 S.Ct. at 1689 (prohibition against “annoying” associations invited discriminatory enforcement against those whose ideas or lifestyle were unpopular). The freedom to engage in protected association, like the freedom to hold a public demonstration or to distribute handbills, cannot be made dependent on such uncontrolled discretion.
B. Least Restrictive Means
Because the Clark County regulation affects associational rights, it must also meet the standard spelled out by the Supreme Court in Jaycees: “Infringements on [the right to associate for expressive purposes] may be justified by regulations adopted to serve compelling state interests, unrelated to the suppression of ideas, that cannot be achieved through means significantly less restrictive of associational freedoms.” 468 U.S. at 623, 104 S.Ct. at 3252. The escort service licensing scheme fails to meet the third prong of this standard.
In applying the Jaycees test, we look first to the interests that the county has asserted as justification for the regulation. Those interests fall into three broad categories: “the health and safety of the public, community, and tourists”; public morality and decency; and economic development. CCC § 8.32.010(C). The first is threatened by the dangers of infectious disease, see id. § 8.32.010(C)(d), violence to the escorts, see id. § 8.32.010(C)(m), and fraud against the patrons, see id. §§ 8.32.-010(C)(a, b, i, j). The second is implicated because the county believes the escort services are primarily prostitution operations. Id. § 8.32.010(C)(o). The third is affected because the escort services are “harmful to the cause of attracting tourists, visitors, and conventions to the county.” Id. § 8.32.010(C). These interests are unrelated to the suppression of ideas, and they may all be regarded as compelling.
However, the Clark County regulation fails to satisfy the final element of the Jaycees test, because it is readily apparent that there are means of achieving the county’s goals that are “significantly less restrictive of associational freedoms.” Jaycees, 468 U.S. at 623, 104 S.Ct. at 3252. Indeed, most, if not all, of the evils that the county associates with escort bureaus can be (or have already been) addressed by criminal statutes targeted directly at the evils themselves. If the county is seeking to halt prostitution, it has already taken the least restrictive means of achieving that goal: it has outlawed prostitution. The other problems that the county ascribes to escort services can be relieved more directly and less harmfully by enacting, amending, and enforcing laws against fraud, coer*1204cion, extortion, and pandering. The county admits that laws already exist requiring weekly health examinations for infectious disease, see CCC § 8.32.010(C)(d), and requiring escort services that act as employment agencies to obtain licenses, see id. § 8.32.010(C)(g). Other concerns might be addressed by requiring the escort services to provide protection for their employees and by legitimate time, place, and manner restrictions. For example, Clark County might eliminate the licensing scheme or make the issuance of licenses automatic, and simply require all escort services to maintain open offices or prohibit the use of “runners.” See, e.g., Kev, 793 F.2d at 1061-62.8
In overturning other ordinances that prohibited or imposed a licensing requirement on the exercise of first amendment rights, the Supreme Court similarly required that the least intrusive means of achieving state interests be adopted. In Schneider, for example, the Court noted that licensing the distribution of handbills was not the most direct way of controlling fraudulent solicitations for charity:
Frauds may be denounced as offenses and punished by law. Trespasses may similarly be forbidden. If it is said that these means are less efficient and convenient than bestowal of power on police authorities to decide what information may be disseminated from house to house, and who may impart the information, the answer is that considerations of this sort do not empower a municipality to abridge freedom of speech and press.
308 U.S. at 164, 60 S.Ct. at 152. Where prevention of littering was the goal, the Court observed: “There are obvious methods of preventing littering. Amongst these is the punishment of those who actually throw papers on the streets.” Id. at 162, 60 S.Ct. at 151; see City of Houston v. Hill, — U.S. -, 107 S.Ct. 2502, 2510 n. 11, 96 L.Ed.2d 398 (1987) (invalidating ordinance making it unlawful to interrupt a police officer in the performance of his or her duties, suggesting that such an offense “might constitutionally be punished under a tailored statute that forbade individuals from physically obstructing an officer’s investigation” rather than “a broad statute aimed at speech”); Village of Schaumburg v. Citizens for a Better Environment, 444 U.S. 620, 637,100 S.Ct. 826, 836, 63 L.Ed.2d 73 (1980) (striking down ordinance prohibiting solicitation by charities that spend more than 25% of receipts on salaries and administrative expenses, noting that prohibition of fraudulent misrepresentation was less intrusive means of achieving same goal); United States v. Robel, 389 U.S. 258, 267, 88 S.Ct. 419, 425, 19 L.Ed.2d 508 (1967) (striking down statute limiting employment of members of Communist groups at defense facilities, commenting that “Congress can, of course, prescribe criminal penalties for those who engage in espionage and sabotage”); see also Posadas de Puerto Rico, 106 S.Ct. at 2985 (Brennan, J., dissenting) (Puerto Rico could directly address the harms associated with casino gambling rather than prohibiting constitutionally protected advertising).
The comprehensive, discretionary licensing scheme that Clark County has adopted is not the least restrictive means available to achieve its ends. It is therefore constitutionally impermissible.
C. Overbreadth
In assessing an overbreadth challenge, the courts must look to “the ambiguous as well as the unambiguous scope” of the regulation; in this respect, “the vagueness of a law affects overbreadth analysis.” Village of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S. 489, 494 n. 6, 102 S.Ct. 1186, 1191 n. 6, 71 L.Ed.2d 362 (1982). A previous version of the Clark County regulation, which prohibited working as an escort, was struck down by the Nevada Supreme Court as impermissibly vague because it failed to give adequate notice of what conduct was forbidden: “For example, persons functioning as social secretaries — as companions to the aged, lonely or infirm — or even as babysit*1205ters, arguably might be guilty of impermissible conduct.” Eaves v. Board of Clark County Commissioners, 96 Nev. 921, 924, 620 P.2d 1248, 1260 (1980). The regulation was subsequently revised to license rather than prohibit escort activities and to refine the definition of “escort.” The current regulation also exempts from the escort licensing requirement businesses that are otherwise licensed by the state or county and that “perform an escort or escort bureau function as a service merely incidental to [their] primary function.” CCC § 8.32.150.9
Nevertheless, it is not clear that the amendments have resolved the ambiguities cited in Eaves. Babysitters, companions, and social secretaries may all fall into the category of persons held out to the public as available for hire and paid to accompany others to social affairs, places of amusement, or public resorts. These individuals are not required to obtain licenses under state law.10 Moreover, for a paid companion or social secretary, the “escort function” is the primary focus of employment.11 Thus the post-Eaves amendments do not appear to have removed these individuals from the Clark County regulation’s scope.
However, Clark County has offered no justification at all for licensing these associations. Its licensing scheme affects all first amendment associations in which one person is paid to associate with another, regardless of whether the association creates any of the harms that the county seeks to prevent. In this regard, the Clark County regulation differs significantly from the zoning ordinances targeted at adult establishments which the Supreme Court upheld in City of Renton and Young. The zoning regulations were carefully limited to the particular type of expressive activity that was thought to create problems: the exhibition of adult films.12 See Young, 427 U.S. at 82, 96 S.Ct. at 2458 (Powell, J., concurring) (“The case would present a different situation had Detroit brought within the ordinance types of theaters that had not been shown to contribute to the deterioration of surrounding areas.”).
In contrast, the Clark County licensing scheme is not limited to particular harms or to particular types of association that are linked with those harms; in fact, businesses that 'promote the objectionable type of association — sexually oriented escort bureaus — cannot be licensed at all. The regulation governs all associations in which one party receives monetary compensation. But the payment of money is not the evil with which the county is concerned, and that single criterion is not so closely linked to the harms cited by the county as to justify the regulation of protected association. The county cannot require that all paid-for protected association be licensed just because one type of paid-for association may give rise to problems or difficulties. See Board of Airport Commissioners v. Jews for Jesus, Inc., — U.S. -, 107 S.Ct. 2568, 2572, 96 L.Ed.2d 500 (1987) (invalidating resolution prohibiting all first amendment activity in Los Angeles airport, noting that the resolution banned all protected expression rather than “merely regulating] expressive activity ... that might create problems”); Coates, 402 U.S. at 614, 91 S.Ct. at 1688 (although ordinance prohibiting “annoying” associations was “broad enough to encompass many types of conduct clearly within the city’s constitutional *1206power to prohibit,” it should have been directed specifically toward such conduct); Chase, 645 F.2d at 738-39 (invalidating ordinance restricting topless dancing on ground of overbreadth).
“Precision of regulation must be the touchstone” where first amendment rights are concerned. NAACP v. Button, 371 U.S. 415, 438, 83 S.Ct. 328, 340, 9 L.Ed.2d 405 (1963). Yet the Clark County regulation reaches protected associations that are completely unrelated to the interests the county is seeking to advance. Again, this violates constitutional standards. See Hoffman Estates, 455 U.S. at 494-95, 102 S.Ct. at 1191-92.
CONCLUSION
The Clark County regulation requires that licenses be obtained for the exercise of first amendment associational rights, and gives licensing officials broad discretion to grant or withhold such licenses. However, it fails to meet the strict standards that the first amendment imposes. It is written in terms that invite arbitrary and discriminatory enforcement. It is not the least restrictive means of achieving the county’s goals, and it encompasses associations that are unrelated to those goals. It is “unconstitutionally vague because it subjects the exercise of the right of assembly to an unascertainable standard, and unconstitutionally broad because it authorizes the punishment of constitutionally protected conduct.” Coates, 402 U.S. at 614, 91 S.Ct. at 1688. For these reasons, I respectfully dissent from the majority’s decision.

. It appears from the arguments and the record that Clark County believes that all escort services are engaged in the business of prostitution. Nevertheless, it has decided to license those services. We cannot assume that the escort services are by definition unlawful businesses, for if they were, the county could not license them. To the contrary, we must assume that the businesses that are to be licensed offer lawful association. Indeed, the regulation makes it clear that the only escort services that are entitled to licenses are those that provide lawful association. Thus we must assess the regulation in terms of its effect on lawful services and lawful association.


. It is true that commercial activity may be regulated even where constitutional freedoms are implicated. See Paris Adult Theatre v. Slaton, 413 U.S. 49, 61-62, 93 S.Ct. 2628, 2637-38, 37 L.Ed.2d 446 (1973). The mere presence of first amendment activity does not guarantee insulation from normal business regulations; nor must such ordinary regulations withstand any judicial scrutiny stricter than rationality review just because they have an incidental impact on the exercise of constitutional rights. See Ohralik v. Ohio State Bar Association, 436 U.S. 447, 456, 98 S.Ct. 1912, 1918, 56 L.Ed.2d 444 (1978); see also Jaycees, 468 U.S. at 634-35, 104 S.Ct. at 3258-59 (O'Connor, J., concurring in part and concurring in the judgment). But bc-cause the Clark County licensing scheme grants wide discretion to the licensing officials, it cannot be considered simply a routine business regulation. See discussion infra.


. In support of its claim that the escort services are "primarily commercial enterprises," the majority contends that expression is not "a significant or necessary component of their activities.” Majority at 1195. While in my view that contention is fallacious, I do not discuss it separately because the major premise — the expressive/commercial dichotomy — is, as I have suggested, erroneous.


.Thus the majority is wrong to declare that the escort services’ overbreadth challenge "cannot be made in a commercial context." Majority at 1197. The cases hold only that overbreadth does not apply in the commercial speech context. Bates, 433 U.S. at 381, 97 S.Ct. at 2707; see also Virginia Pharmacy, 425 U.S. at 771 n. 24, 96 S.Ct. at 1830 n. 24 ("[s]ince advertising is the sine qua non of commercial profits, there is little likelihood of its being chilled”). IDK may have a commercial interest in protected association, but that interest does not deprive IDK of the ability to assert the associational rights of others with similar interests.


. I believe, however, that the same method of analysis I apply hereafter would be applicable in a mixed-category case.


. The Supreme Court has also upheld zoning ordinances that require adult establishments to obtain licenses and satisfy locational restrictions. City of Renton; Young v. American Mini Theatres, Inc., 427 U.S. 50, 96 S.Ct. 2440, 49 L.Ed.2d 310 (1976) (plurality opinion). The *1202zoning ordinances, like the routine licensing scheme in Kev, constitute time, place, and manner restrictions and are therefore subject to a more lenient constitutional standard.


. Facial challenges on grounds of vagueness or arbitrary enforcement are allowed, at least where first amendment rights are implicated. See Kolender, 461 U.S. at 358 n. 8, 103 S.Ct. at 1859 n. 8; Schwartzmiller v. Gardner, 752 F.2d 1341, 1347 (9th Cir.1984); see also Coates v. City of Cincinnati, 402 U.S. 611, 91 S.Ct. 1686, 29 L.Ed.2d 214 (1971).


. Of course, there is no need to decide here if these suggested restrictions would meet the appropriate constitutional standard. See City of Renton, 475 U.S. at 47, 106 S.Ct. at 928-29.


. The Nevada Supreme Court upheld the revised regulation. Republic Entertainment, Inc. v. Clark County Liquor and Gambling Licensing Board, 99 Nev. 811, 672 P.2d 634 (1983).


. "Practical nurses” who help care for the ill, injured, or infirm are licensed, Nev.Rev.Stat. §§ 632.010(6), 632.260-632.340 (1985), as are facilities that provide day care for the aged and infirm, id. §§ 449.004, 449.030-449.240. However, those provisions do not appear to cover an individual who is paid to provide companionship for an elderly, bedridden, or lonely person. Child care facilities for five or more children are licensed, id. §§ 432A.020(4), 432A.131-432A.220, but babysitters are not.


. Supervision rather than companionship would seem to be the babysitter's primary function.


. The Detroit ordinance also reached adult bookstores, as well as various businesses that did not involve protected activity. Young, 427 U.S. at 52 n. 3, 96 S.Ct. at 2444 n. 3.